

ECHOSTAR CORPORATION
EXECUTIVE OFFICER RESTRICTED STOCK UNIT AGREEMENT


This Restricted Stock Unit Agreement (the “Agreement”) is entered into effective
as of [Grant Date] (the “Grant Date”), by and between EchoStar Corporation, a
Nevada corporation (the “Company”), and [Participant Name] (“Grantee”).


RECITAL


WHEREAS, the Company, pursuant to its 2017 Stock Incentive Plan (as amended from
time to time, the “Plan”) desires to grant restricted stock units to Grantee,
and Grantee desires to accept such restricted stock units, each under the terms
and conditions set forth in this Agreement; and


WHEREAS, the Units (as defined below) are intended to be consideration in
exchange for the covenants herein contained and not in exchange for any right
with respect to continuance of employment with or service to the Company or any
of its direct or indirect subsidiaries.


AGREEMENT


NOW, THEREFORE, in consideration of the premises, the mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:


1.
Grant of Restricted Stock Units



The Company hereby grants to Grantee, as of the Grant Date, [Number of RSUs
Granted] restricted stock units (hereinafter called the “Units”), each
representing the right to receive one share of the Class A common stock of the
Company, par value $0.001 per share (the “Common Shares”), upon vesting of that
Unit on the terms and conditions set forth in this Agreement.


Notwithstanding anything in the Plan to the contrary, this Agreement and the
Units granted hereunder shall be null and void and of no further force and
effect unless and until the Grantee shall have accepted and acknowledged this
Agreement within thirty (30) days after the Grant Date by following the current
procedures implemented by the Company’s administrator for the Plan (the
“Administrator”), as such Administrator and procedures are designated by the
Company in its sole and absolute discretion for any reason or no reason from
time to time.


2.
Duration and Vesting



(a)[Option 1: Subject to the terms and conditions set forth in this Agreement
and the Plan and Grantee being an employee of the Company or its direct or
indirect subsidiaries, if any, on each of the following vesting dates, the Units
shall vest in accordance with the following vesting schedule (the “Vesting
Dates”) as follows: [____________________]




No Common Shares shall be issued in exchange for any Unit until that Unit has
vested and until Grantee has paid all applicable withholding taxes for such
Unit.]


or


[Option 2: Subject to the terms and conditions set forth in this Agreement and
the Plan and Grantee being an employee of the Company or its direct or indirect
subsidiaries, if any, on each of the applicable


1

--------------------------------------------------------------------------------




vesting dates set forth in Section (2)(f), each corresponding increment of the
Units shall not vest unless and until the Company shall have achieved the
applicable [agreement contains performance vesting criteria permitted under the
Plan], in each case as calculated in accordance with Section 2(f).


No Common Shares shall be issued in exchange for any Unit until that Unit has
vested and until Grantee has paid all applicable withholding taxes for such
Unit.]


Notwithstanding the foregoing, vesting of the Units shall immediately cease upon
the occurrence of any of the events provided for in Sections 3(a)-(d), as
applicable.


(b)    Except as permitted pursuant to the Plan, (i) during the lifetime of
Grantee, the Common Shares issuable upon vesting of the Units shall be issued
only to Grantee or, if permissible under applicable law, by Grantee’s guardian
or legal representative, (ii) the Units shall not be assignable or transferable
by Grantee, other than by will or the laws of descent and distribution or
pursuant to a qualified domestic relations order as defined by the Internal
Revenue Service Code of 1986, as amended, and regulations thereunder (the
“Code”), Title I of the Employee Retirement Income Security Act, or the rules
promulgated thereunder, and (iii) the Units may not be sold, assigned,
transferred or otherwise disposed of, or pledged, alienated, attached,
hypothecated, or otherwise encumbered in any manner (whether by operation of law
or otherwise), and will not be subject to execution, attachment or other
process. Any purported sale, assignment, transfer, pledge, alienation,
attachment or encumbrance in violation of the terms of this Agreement or the
Plan shall be void and unenforceable against the Company or any of its
subsidiaries. Any sale, assignment, transfer, pledge, hypothecation or other
disposition of the Units or any attempt to make any such levy of execution,
attachment or other encumbrance will cause the Units to terminate immediately,
unless the Board of Directors of the Company or the Committee (as defined in the
Plan), in their sole and absolute discretion for any reason or no reason at any
time and from time to time, specifically waives applicability of this provision.


(c)    Notwithstanding any other provisions in this Agreement or the Plan, the
Units shall expire and terminate on, and no Common Shares shall be issued in
exchange for any Units on or after, [Date of Expiration] (the “Expiration
Date”).


(d)    The Company assumes no responsibility for individual income taxes,
penalties or interest related to the grant, vesting, forfeiture, termination,
recoupment or adjustment of any Unit, or the issuance of Common Shares in
exchange for any Unit or the subsequent disposition of any Common Shares issued
in exchange for any Unit. Grantee should consult with Grantee’s personal tax
advisor regarding the tax ramifications, if any, which result from the grant,
vesting, forfeiture, termination, recoupment or adjustment of any Unit or the
issuance of Common Shares in exchange for any Unit or any subsequent disposition
of any such Common Shares. If, in the Company's sole and absolute discretion for
any reason or no reason at any time and from time to time, it is necessary or
appropriate to collect or withhold federal, state or local taxes in connection
with the grant, vesting, forfeiture, termination, recoupment or adjustment of
any portion of the Units or the issuance of Common Shares in exchange for any
Unit or any subsequent disposition of Common Shares, the Company shall be
entitled to require the payment of such amounts as a condition to vesting. Prior
to any relevant taxable or tax withholding event, as applicable, Grantee shall
pay or make arrangements satisfactory to the Company to satisfy all withholding
obligations.  In furtherance and without limiting the generality of the
foregoing, Grantee (on its own behalf and on behalf of each and every other
proper party as described in Section 2(b) and/or Section 3(c) of this Agreement)
hereby authorizes the Company, in its sole and absolute discretion for any
reason or no reason at any time and from time to time (including without
limitation, pursuant to the then-current procedures implemented by the
Administrator, as such Administrator and procedures are designated by the
Company in its sole and absolute discretion for any reason or no reason at any
time and from time to time), to satisfy all withholding and all other
obligations with regard to any individual income taxes, penalties or interest
related to the grant, vesting, forfeiture, termination, recoupment or adjustment
of any Unit or the issuance of Common Shares in exchange for any Unit or any
subsequent disposition of Common Shares by one or a combination of the
following:


2

--------------------------------------------------------------------------------






(i)
withholding from any wages or other cash or equity compensation payable to
Grantee by the Company;



(ii)
withholding Common Shares that are otherwise issuable upon vesting of the Units;



(iii)
arranging for the sale of Common Shares that are otherwise issuable upon vesting
of the Units, including, without limitation, selling Common Shares as part of a
block trade with other grantees under the Plan or otherwise; and/or



(iv)
withholding from the proceeds of the sale of Common Shares issued upon vesting
of the Units or other Common Shares issuable to the Grantee.



(e)    In considering the acceptance of the Units, Grantee understands,
acknowledges, agrees and hereby stipulates that he or she has used the same
independent investment judgment that Grantee would use in making other
investments in corporate securities. Among other things, stock prices will
fluctuate over any reasonable period of time and the price of the Common Shares
may go down as well as up. No guarantees are made as to the future prospects of
the Company or the Common Shares, or that any market for sale of the Common
Shares will exist in the future. No representations are made by the Company
except as may be contained in any active registration statement on file with the
United States Securities and Exchange Commission (“SEC”) relating to the Plan at
the time of the applicable issuance of the Units and/or issuance of Common
Shares in exchange for any Unit.


[(f)    Provisions relating to the calculation of performance vesting criteria
permitted under the Plan.]


3.
Effect of Termination of Employment; Violation of Covenants; Covenants Found
Unenforceable; Death or Disability; Demotion; Termination After Change in
Control



(a)In the event that Grantee shall cease to be employed by the Company and/or
its direct or indirect subsidiaries, if any, for any reason other than as a
result of or in connection with Grantee’s serious misconduct or violation of the
covenants set forth in Section 5 of this Agreement or other circumstances as
described in Section 3(b) of this Agreement or Grantee’s death or disability (as
described in Section 3(c) of this Agreement), and Grantee shall have at such
time vested Units for which Common Shares have not yet been issued, Grantee
shall have the right to have such Common Shares issued in exchange for such
vested Units on the date of such cessation of employment, but only to the extent
of the full number of Common Shares issuable in exchange for such vested Units
on the date of such cessation of employment, subject to the conditions that
(i) any portion of the Units not vested as of the date of such cessation of
employment shall be deemed to have terminated as of such date, (ii) no Common
Shares shall be issued in exchange for any unvested Units as of or following the
date of such cessation of employment, and (iii) no portion of the Units (whether
vested or unvested) shall vest after the Expiration Date. The termination of the
Units by reason of this Section 3(a) shall be without prejudice to any right or
remedy which the Company may have against the Grantee or other holder of the
Units or any Common Shares issued or issuable in exchange for the Units.


(b)In the event that (i) Grantee shall cease to be employed by the Company
and/or its direct or indirect subsidiaries, if any, by reason of Grantee’s
serious misconduct during the course of employment, including without limitation
wrongful appropriation of the Company’s or its subsidiaries’ funds, theft of the
Company’s or its subsidiaries’ property or other reasons as determined by the
Company, (ii) Grantee violates any one or more of the covenants set forth in
Section 5 of this Agreement as determined by the Company, or (iii) any one or
more of the covenants set forth in Section 5 of this Agreement is found to be
unenforceable against the Grantee to any extent by the final non-appealable
resolution of any litigation or other legal


3

--------------------------------------------------------------------------------




proceeding stemming from an actual, threatened, or attempted violation of any
such covenants by Grantee, then all of the Units (both vested and unvested)
shall be deemed to have terminated and no Common Shares shall be issuable in
connection therewith, as of the date of the earliest to occur of: (A) the
serious misconduct or cessation of employment, in all cases as the Company may
select and as determined by the Company; (B) any violation of the covenants set
forth in Section 5 of this Agreement as determined by the Company; or (C) any
finding of unenforceability against the Grantee of any one or more of the
covenants set forth in Section 5 of this Agreement to any extent by the final
non-appealable resolution of any litigation or other legal proceeding stemming
from an actual, threatened or attempted violation of any such covenants by
Grantee. The termination of the Units by reason of this Section 3(b) shall be
without prejudice to any right or remedy which the Company may have against the
Grantee or other holder of the Units or any Common Shares issued or issuable in
exchange for the Units. For clarification purposes, with respect to interpreting
any and all violation(s) (or other logical formulation thereof such as
“violates”) of the covenants set forth in this Agreement (including without
limitation, the covenants in Section 5 of this Agreement), such violation(s)
shall include, but is not limited to, any actual, threatened or attempted
violation of any such covenants by the Grantee that may result in, among other
things, the Company or any of its direct or indirect subsidiaries having to seek
a temporary restraining order, preliminary injunction, or other similar relief
against the Grantee to attempt to prevent any such actual, threatened or
attempted violation.


(c)In the event that Grantee shall die while in the employ of the Company or its
direct or indirect subsidiaries, if any, or within one month after cessation of
employment for reasons provided in Section 3(a) of this Agreement, or if
Grantee’s employment with the Company and/or its direct or indirect
subsidiaries, if any, is terminated because Grantee has become disabled (within
the meaning of Section 22(e)(3) of the Code and regulations thereunder) while in
the employ of the Company or its direct or indirect subsidiaries, if any, and
Grantee shall have vested Units for which Common Shares have not yet been issued
as of the date of such death or termination on account of disability, as
applicable, then such Common Shares shall be issued to the personal
representatives or administrators, executor or guardians of Grantee, as
applicable, or to any person or persons to whom the Units are transferred by
will or the applicable laws of descent and distribution, but only to the extent
of the full number of Common Shares issuable in exchange for such vested Units
on the date of such death or termination on account of disability, as
applicable, subject to the conditions that (i) any portion of the Units not
vested on the date of such death or termination on account of disability shall
be deemed to have terminated as of the date of such death or termination on
account of disability, (ii) no Common Shares shall be issued in exchange for any
unvested Units as of or following the date of such death or termination on
account of disability, and (iii) no portion of the Units (whether vested or
unvested) shall vest after the Expiration Date. The termination of the Units by
reason of this Section 3(c) shall be without prejudice to any right or remedy
which the Company may have against the Grantee or other holder of the Units or
any Common Shares issued or issuable in exchange for the Units.


(d)In the event that Grantee is demoted (but remains employed) by the Company or
its direct and indirect subsidiaries, if any, from Grantee’s current level
(e.g., chairman, chief executive officer, president, executive vice president,
senior vice president, vice president, director, manager, or other level held by
Grantee on the date of this Agreement), if Grantee shall have vested Units for
which Common Shares have not yet been issued as of the date of such demotion,
then Grantee shall have the right to have such Common Shares issued in exchange
for such vested Units, but only to the extent of the full number of Common
Shares issuable in exchange for such vested Units on the date of such demotion
(the “Remaining Vested Units Following Demotion”), subject to the conditions
that (i) any portion of the Units not vested as of the date of such demotion
shall be deemed to have terminated as of the date of such demotion, (ii) no
Common Shares shall be issued in exchange for any unvested Units as of or
following the date of such demotion, and (iii) no portion of the Units (whether
vested or unvested) shall vest after the Expiration Date. The termination of the
Units by reason of this Section 3(d) shall be without prejudice to any right or
remedy which the Company may have against the Grantee or other holder of the
Units or any Common Shares issued or issuable in exchange for the Units.




4

--------------------------------------------------------------------------------




(e)In the event that (i) a Change in Control occurs, and (ii) Grantee is
terminated by the Company and/or its direct and indirect subsidiaries (and not
simultaneously employed by the surviving entity or its direct or indirect
subsidiaries-- if not the Company -- in connection with, as a result of, upon or
after the Change in Control), for any reason other than for Cause, during the
twenty-four (24) month period following such Change in Control, then all Units
not previously vested shall immediately vest on the date of such termination and
Common Shares shall be issued in exchange for all such vesting Units on such
date, subject to the conditions that no portion of the Units (whether vested or
unvested) shall vest after the Expiration Date.


For the purpose of this subsection 3(e), the capitalized terms shall have the
following meanings: “Capital Stock” means any and all shares, interests,
participations, rights or other equivalents, however designated, of corporate
stock or partnership or membership interests, whether common or preferred.
“Cause” means: (i) the willful and continued failure of Grantee to substantially
perform his or her duties consistent with past practices prior to the Change in
Control; (ii) any illegal conduct or gross misconduct which is materially
injurious to the Company or its affiliates; (iii) Grantee has been convicted of
or pleaded guilty or nolo contendere to a felony or any crime involving moral
turpitude or dishonesty; or (iv) Grantee has been convicted of or pleaded guilty
or nolo contendere to a felony, crime or engaged in conduct which results in a
prohibition on the Grantee from serving, for any period of time, as an officer
or director of a publicly-traded company by any federal, state or other
regulatory governing body (including without limitation, an exchange or
association such as NYSE or Nasdaq). "Change in Control" means: a transaction or
a series of transactions the result of which is that any person (other than the
Principal or a Related Party) individually owns more than fifty percent (50%) of
the total voting power of the voting Equity Interests of either (A) the Company
or (B) the surviving entity in any such transaction(s) or a controlling
affiliate of such surviving entity in such transaction(s). "Equity Interest"
means any Capital Stock and all warrants, options or other rights to acquire
Capital Stock (but excluding any debt security that is convertible into, or
exchangeable for, Capital Stock). "Principal" means Charles W. Ergen. "Related
Party" means, with respect to the Principal, (a) the spouse and each immediate
family member of the Principal; (b) each trust, corporation, partnership or
other entity of which the Principal and/or the Principal’s spouse and/or
immediate family members beneficially holds an eighty percent (80%) or more
controlling interest; and (c) all trusts, including grantor retained annuity
trusts, established by the Principal for the benefit of his family.


(f)Notwithstanding any other provision in this Agreement or the Plan or any
termination or expiration of any Units, the covenants set forth in Section 5 of
this Agreement shall continue in force in accordance with their terms unless
otherwise terminated by the Company.


4.
Manner of Issuance of Common Shares



(a)The Units and the Common Shares issuable upon vesting of the Units shall be
issued only to Grantee or other proper party as described in Section 2(b),
Section 3(c) and/or Section 4(c) of this Agreement, in whole Common Shares upon
meeting the applicable vesting requirements for the Units represented by this
Agreement and by following, prior to the earlier of any forfeiture or
termination or the Expiration Date, the then-current procedures implemented by
the Administrator, as such Administrator and procedures are designated by the
Company in its sole and absolute discretion for any reason or no reason at any
time and from time to time.


(b)Unless notified by the Company or the Administrator to the contrary, the
Common Shares issuable upon the vesting of the Units shall be deemed issued on
the date specified by the Company within five (5) business days following the
date that the Company determines that all requirements for issuance of the
Common Shares have been properly completed, including, without limitation,
payment of all applicable withholding taxes. The Company shall have no
obligation to issue the Common Shares upon the vesting of the Units until it has
confirmed to its satisfaction that all requirements for vesting of the Units and
issuance of the Common Shares have been accomplished.


5

--------------------------------------------------------------------------------






(c)Unless the Company waives applicability of this provision, the certificate or
certificates for the Common Shares, if any, which are issued pursuant to the
vesting of the Units or the book‑entries, as applicable, may be registered only
in the name of Grantee (or if Grantee so requests, jointly in the name of
Grantee and with a member of Grantee’s family, with the right of survivorship,
or in the event of the death of Grantee, in the name of such survivor of Grantee
as the person with the right to receive the Common Shares issuable upon the
vesting of the Units shall designate).


5.
Protection of Confidential Information and Trade Secrets



(a)Grantee shall serve the Company and its direct and indirect subsidiaries
(collectively, the “Company” for purposes of this Section 5), loyally and in
good faith and use Grantee’s best efforts to promote the Company’s interests.
Grantee hereby agrees to protect from disclosure (for clarification purposes,
such agreement to protect from disclosure shall include, without limitation, an
agreement not to use) Confidential Information and Trade Secrets (as defined in
Section 5(e) of this Agreement).


(e)Non-Disclosure and Non-Use of Confidential Information and Trade Secrets.
Grantee further agrees to hold in a fiduciary capacity for the benefit of the
Company any and all proprietary and confidential information, knowledge, ideas
and data, including, without limitation, customer lists and the Company’s trade
secrets, products, processes and programs (“Confidential Information and Trade
Secrets”), relating in any way to the present or future business or activities
of the Company for as long as such Confidential Information and Trade Secrets
remain confidential (for clarification purposes, this restriction shall include,
but not be limited to, the obligation of and agreement by Grantee not to (i)
disclose to, or use to or for the benefit of, any person or entity other than
the Company any Confidential Information and Trade Secrets, and/or (ii) take a
position where Grantee may use and/or disclose any Confidential Information and
Trade Secrets). Such Confidential Information and Trade Secrets include but are
not limited to: (i) the Company’s financial and business information, such as
capital structure, operating results, strategies and plans for future business,
pending projects and proposals and potential acquisitions or divestitures; (ii)
product and technical information, such as product formulations, new and
innovative product ideas, proprietary credit scoring models and approaches,
credit policies, new business developments, plans, designs, compilation methods,
processes, procedures, program devices, data processing programs, software,
software codes, hardware, firmware and research and development products;
(iii) marketing information, such as new marketing ideas, mailing lists, the
identity and number of the Company’s customers and prospects, their names and
addresses and sales and marketing plans; (iv) information about the Company’s
third‑party agreements and any confidential or protected information disclosed
to the Company by a third-party; (v) the Company’s suppliers, partners,
customers and prospect lists; and (vi) personnel information, such as the
identity and number of the Company’s other employees, their salaries, bonuses,
benefits, skills, qualifications and abilities. For the avoidance of doubt and
notwithstanding the foregoing, the term “trade secrets” shall mean items of
Confidential Information and Trade Secrets that meet the requirements of the
Uniform Trade Secrets Act, as adopted in the state of Colorado and as amended
from time to time or under the Defend Trade Secrets Act, 18 U.S.C. §1833, et
seq. Under the federal Defend Trade Secrets Act of 2016, Grantee shall not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that: (x) is made (i) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (y) is made to Grantee’s attorney in relation to
a lawsuit for retaliation against Grantee for reporting a suspected violation of
law; or (z) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. All Confidential Information and
Trade Secrets, together with all copies thereof and notes and other references
thereto, shall remain the sole property of the Company. To the extent that
Grantee possesses any Confidential Information and Trade Secrets or equipment
belonging to the Company, Grantee agrees to deliver to the Company, immediately
upon termination of employment and at any time and from time to time as the
Company requests: (i) any and all documents, files, notes, memoranda, databases,
computer files, and/or other computer programs reflecting any Confidential


6

--------------------------------------------------------------------------------




Information and Trade Secrets; and (ii) any and all computer equipment, home
office equipment, automobile, or other business equipment belonging to the
Company that Grantee may then possess or have under his or her control. For any
equipment or devices owned by Grantee on which proprietary information of the
Company is stored or accessible, Grantee shall, immediately upon or prior to
termination of employment, deliver such equipment or devices to the Company so
that any proprietary information may be deleted or removed. Grantee expressly
authorizes the Company’s designated representatives to access such equipment or
devices for this limited purpose and shall provide any passwords and/or
passcodes necessary to accomplish this task. Grantee acknowledges that all
Confidential Information and Trade Secrets is essential to the Company’s present
and future business and activities, and is therefore deemed trade secrets and is
considered proprietary to, and treated as confidential by, the Company. This
obligation of confidentiality is intended to supplement, and is not intended to
supersede or limit, the obligations of confidentiality Grantee has to the
Company by agreement, law or otherwise.


(f)Remedies. Grantee understands, acknowledges, agrees and hereby stipulates
that any and all actual, threatened or attempted violations of any and all
covenants in this Agreement (including, without limitation, covenants in this
Section 5), challenges of or to the enforceability of any such covenants and/or
findings of unenforceability of any such covenants against the Grantee to any
extent by the final non‑appealable resolution of any litigation or other legal
proceeding stemming from a threatened or attempted violation of any such
covenants by Grantee, may cause the Company irreparable harm, which may not be
compensated for by monetary damages alone.


(g)Tolling. Grantee further agrees that, while the duration of the covenants
contained in this Section 5 will be determined generally in accordance with the
terms of each respective covenant, if Grantee violates or threatens to violate
any of those covenants, or it is necessary for the Company to seek to enforce
any of those covenants, Grantee agrees to an extension of the duration of such
covenant on the same terms and conditions for an additional period of time equal
to the time that elapses from the commencement of such violation or threat of
violation to the later: of (i) the termination of such violation or threat of
violation; or (ii) the final non-appealable resolution of any litigation or
other legal proceeding stemming from such violation or threatened or attempted
violation.


(h)No Waiver. In addition to (and without limitation of) the other terms and
conditions of this Agreement, the failure of the Company to insist upon strict
performance of any provision of any agreement between the Company, on the one
hand, and another grantee, employee, person or entity, on the other hand, shall
not be construed as a waiver of the Company’s right to insist upon strict
performance of each and every representation, warranty, covenant, duty and
obligation of Grantee hereunder. In addition to (and without limitation of) the
foregoing, the election of certain remedies by the Company with respect to the
breach or default by another grantee, employee, person or entity of any
agreement between the Company, on the one hand, and such other grantee,
employee, person or entity, on the other hand, shall not be deemed to prejudice
any rights or remedies that the Company may have at law, in equity, under
contract (including without limitation this Agreement) or otherwise with respect
to a similar or different breach or default hereunder by Grantee (all of which
are hereby expressly reserved).


(i)Recoupment. Notwithstanding anything in this Agreement or the Plan to the
contrary, Grantee’s rights, payments and benefits with respect to the Units
(whether vested or unvested) shall be subject to deduction, reduction,
cancellation, recovery, recoupment, forfeiture and/or “clawback” as may be
required to be made pursuant to the provisions of any applicable law, government
regulation or stock exchange listing requirement as well as any policies of the
Company that may be in effect from time to time pursuant to any law, government
regulation or stock exchange listing requirement. In addition, notwithstanding
anything in this Agreement or the Plan to the contrary, Grantee’s rights,
payments and benefits with respect to the Units (whether vested or unvested)
shall be subject to deduction, reduction, cancellation, recovery, recoupment,
forfeiture and/or “clawback” if: (i) Grantee ceases or has ceased to be employed
by the Company or its direct or indirect subsidiaries, if any, by reason of
Grantee’s serious misconduct during the course of employment,


7

--------------------------------------------------------------------------------




including, without limitation, wrongful appropriation of the Company’s funds or
theft of Company property; (ii) Grantee violates or has violated any of the
covenants set forth in Section 5 of this Agreement as determined by the Company;
or (iii) any of the covenants set forth in Section 5 of this Agreement are or
were found to be unenforceable against the Grantee to any extent by the final
non-appealable resolution of any litigation or other legal proceeding stemming
from an actual, threatened, or attempted violation of any such covenants by
Grantee.


6.
Dispute Resolution; Arbitration



(a)    Grantee and the Company mutually agree that any claim, controversy and/or
dispute between them, arising out of, relating to, or in connection with: (i)
Grantee’s application for employment, employment and/or termination of
employment (collectively “Employment-Related Disputes”); and/or (ii) this
Agreement (including, without limitation, an actual, threatened or attempted
violation of any of the covenants set forth in Section 5 of this Agreement)
(“Units Disputes”) ((i) or (ii) each, a “Claim” and (i) and (ii) collectively,
“Claims”), whenever and wherever brought shall be resolved by binding
arbitration administered by the American Arbitration Association (“AAA”).
Grantee agrees that this agreement to arbitrate is governed by the Federal
Arbitration Act, 9 U.S.C. §§ 1 et seq., evidences a transaction involving
commerce, and is fully enforceable. For purposes of this Section 6, the Company
shall be defined to include EchoStar Corporation, its predecessors, direct and
indirect subsidiaries and affiliates (except DISH Network Corporation and its
direct and indirect subsidiaries, which are not parties to this agreement to
arbitrate), its and their officers, directors, shareholders, members, owners,
employees, managers, agents, and attorneys, and all successors and assigns of
each of the foregoing persons and entities.


(b)    For Employment-Related Disputes:


i.
a party who wishes to arbitrate a Claim must prepare a written demand for
arbitration ("Request for Arbitration") that identifies the claims asserted, the
factual basis for each claim and the relief and/or remedy sought. That party
must file the Request for Arbitration (along with a copy of this Agreement and
the applicable filing fee) with the AAA by: (A) delivering them by hand to any
office of the AAA; (B) mailing them by certified U.S. mail, Federal Express or
United Parcel Service to American Arbitration Association, Case Filing Services,
1101 Laurel Oak Road, Suite 100, Voorhees, NJ 08043; or (C) using the AAA
WebFile feature at the AAA's website: http://www.adr.org. The Request for
Arbitration must be submitted to the AAA before the expiration of the applicable
statute of limitations and the parties agree that the date the Request for
Arbitration is received by AAA shall constitute submission for all statute of
limitation purposes. Unless otherwise prohibited by law, the party initiating
arbitration shall be responsible for paying an initial filing fee of $200 or an
amount equal to the applicable filing fee had the claim been brought in a court
of competent jurisdiction, whichever is less. The Company will pay the
Employment Law Arbitrators’ (as defined below) fees and any fee for
administering the arbitration unless otherwise ordered by the Employment Law
Arbitrators;



ii.
the party initiating arbitration must deliver a copy of the Request for
Arbitration to the other party by hand or certified U.S. mail at the following
location: (A) to the Company - to the legal department of the Company at 100
Inverness Terrace East, Englewood, Colorado, 80112, Attn: General Counsel; or
(B) to Grantee - to the last home address that Grantee provided to the Company;



iii.
three arbitrators from the AAA with expertise in employment disputes
("Employment Law Arbitrators") shall be selected, and shall conduct the
arbitration, pursuant to the then-current AAA's Employment Arbitration Rules and
Procedures



8

--------------------------------------------------------------------------------




("AAA Employment Rules"), without incorporation of AAA's Supplementary Rules for
Class Arbitration, which the parties hereby expressly disclaim. The AAA
Employment Rules may be found at http://www.adr.org/, by searching for "AAA
Employment Arbitration Rules" using an internet search engine such as
www.google.com, or by requesting a copy from the human resources department of
the Company. Within fourteen (14) days after the receipt of the Request for
Arbitration, each party shall select one arbitrator from the AAA with expertise
in employment law to act as arbitrator and such arbitrators shall select the
third arbitrator within 10 days of their appointment. The party-selected
arbitrators will serve in a non-neutral capacity. In the event that the
arbitrators selected by the parties are unable or fail to agree upon the third
arbitrator, the third arbitrator shall be selected by the AAA. The arbitration
shall be governed by and construed in accordance with the substantive law of the
State of Colorado, without giving effect to choice of law principles. The
Employment Law Arbitrators shall only have the right to render decisions that
are consistent with the substantive law of the State of Colorado, and any
decision rendered by the Employment Law Arbitrators shall be subject to review
by any court of competent jurisdiction. Regardless of what the AAA Employment
Rules state, the arbitration proceedings shall be held in the City and County of
Denver, Colorado;


iv.
the parties shall have the right to conduct discovery relevant and material to
the outcome of the arbitration and to present witnesses and evidence as needed
to present their claims and defenses, and the Employment Law Arbitrators shall
resolve any discovery or evidentiary dispute. Each party shall have the right to
subpoena relevant witnesses and documents, including, without limitation,
documents from third parties. At least thirty days before the final hearing, the
parties must exchange a list of witnesses and copies of all exhibits to be used
at the arbitration hearing. The Employment Law Arbitrators may award any remedy
available under applicable law, but remedies shall be limited to those that
would be available to a party in his/her/its individual capacity for all Claims
presented to the Employment Law Arbitrators. The Employment Law Arbitrators’
decision shall be final and binding, and judgment upon the Employment Law
Arbitrators’ decision and/or award may be entered in any court of competent
jurisdiction; provided that, the parties agree to take all reasonable steps to
ensure that all pleadings, filings and papers are filed and/or entered with the
court under seal and/or in a manner that would maintain their confidentiality,
including, without limitation, complying with all rules of procedure and local
rules for filing documents, pleadings, and papers under seal;



v.
the Employment Law Arbitrators shall have the authority to hear and decide
dispositive motions under the legal standards set forth in Rules 12 and 56 of
the Colorado Rules of Civil Procedure, regardless of whether a Claim arises
under federal or state law. The Employment Law Arbitrators shall resolve all
disputes regarding the timeliness or propriety of the Request for Arbitration
and apply the statute of limitations that would have applied if a Claim had been
brought in a court of competent jurisdiction. The Employment Law Arbitrators
shall dismiss, without limitation, any Claim that, in the absence of this
Agreement, could not be brought under applicable law;



vi.
the Employment Law Arbitrators shall have the exclusive authority to resolve any
dispute relating to the interpretation, applicability, enforceability, or
formation of this Agreement, except with respect to the "Class Action Waiver"
and "Representative Action Waiver" described below. Regardless of what this



9

--------------------------------------------------------------------------------




Agreement and/or the AAA Employment Rules state, any dispute as to the
interpretation, applicability, enforceability or formation of the Class Action
Waiver and the Representative Action Waiver may only be determined by a court of
competent jurisdiction and not by the Employment Law Arbitrators; and


vii.
all arbitration proceedings, including, but not limited to, claims, allegations,
decisions, findings, pleadings, hearings, testimony, discovery, settlements,
opinions and awards shall be confidential, except: (A) to the extent the parties
otherwise agree in writing; (B) as may be otherwise appropriate in response to a
request from a government agency, subpoena, or legal process; (C) as is
necessary to enforce, correct, modify or vacate the Employment Law Arbitrators’
award or decision; or (D) if applicable law provides to the contrary. In the
event that either party initiates a court proceeding to enforce, correct,
modify, or vacate the Employment Law Arbitrators’ award or decision, or any
other proceeding that would require disclosing the Employment Law Arbitrators’
award, decision or findings, the parties agree to take all reasonable steps
consistent with applicable law to ensure that all pleadings, filings and papers
are filed and/or entered with the court under seal and/or in a manner that would
maintain their confidentiality, including, without limitation, complying with
all rules of procedure and local rules for filing documents, pleadings, and
papers under seal.



(c)    For Units Disputes:


i.
a party who wishes to arbitrate a Claim must prepare a Request for Arbitration
that identifies the claims asserted, the factual basis for each claim and the
relief and/or remedy sought. That party must file the Request for Arbitration
(along with a copy of this Agreement and the applicable filing fee) with the AAA
by: (A) delivering them by hand to any office of the AAA; (B) mailing them by
certified U.S. mail, Federal Express or United Parcel Service to American
Arbitration Association, Case Filing Services, 1101 Laurel Oak Road, Suite 100,
Voorhees, NJ 08043; or (C) using the AAA WebFile feature at the AAA's website:
http://www.adr.org. The Request for Arbitration must be submitted to the AAA
before the expiration of the applicable statute of limitations and the parties
agree that the date the Request for Arbitration is received by AAA shall
constitute submission for all statute of limitation purposes. Unless otherwise
prohibited by law, the party initiating arbitration shall be responsible for
paying an initial filing fee of $200 or an amount equal to the applicable filing
fee had the claim been brought in a court of competent jurisdiction, whichever
is less. The Company will pay the Commercial Law Arbitrators’ (as defined below)
fees and any fee for administering the arbitration unless otherwise ordered by
the Commercial Law Arbitrators;



ii.
the party initiating arbitration must deliver a copy of the Request for
Arbitration to the other party by hand or certified U.S. mail at the following
location: (A) to the Company - to the legal department of the Company at 100
Inverness Terrace East, Englewood, Colorado, 80112, Attn: General Counsel; or
(B) to Grantee - to the last home address that Grantee provided to the Company;



iii.
three arbitrators from the AAA with expertise in commercial law ("Commercial Law
Arbitrators") shall be selected, and shall conduct the arbitration, pursuant to
the then-current AAA Commercial Dispute Resolution Procedures (the “AAA
Commercial Rules”), without incorporation of the AAA Employment Rules and the
AAA's Supplementary Rules for Class Arbitration, both of which the parties
hereby



10

--------------------------------------------------------------------------------




expressly disclaim. The AAA Commercial Rules may be found at
http://www.adr.org/, by searching for "AAA Commercial Dispute Resolution
Procedures" using an internet search engine such as www.google.com, or by
requesting a copy from the human resources department of the Company. Within
fourteen (14) days after the receipt of the Request for Arbitration, each party
shall select one arbitrator from the AAA with expertise in commercial law to act
as arbitrator and such arbitrators shall select the third arbitrator within 10
days of their appointment. The party-selected arbitrators will serve in a
non-neutral capacity. In the event that the arbitrators selected by the parties
are unable or fail to agree upon the third arbitrator, the third arbitrator
shall be selected by the AAA. The arbitration shall be governed by and construed
in accordance with the substantive law of the State of Colorado, without giving
effect to choice of law principles. The Commercial Law Arbitrators shall only
have the right to render decisions that are consistent with the substantive law
of the State of Colorado, and any decision rendered by the Employment Law
Arbitrators shall be subject to review by any court of competent jurisdiction.
Regardless of what the AAA Commercial Rules state, the arbitration proceedings
shall be held in the City and County of Denver, Colorado;


iv.
the parties shall have the right to conduct discovery relevant and material to
the outcome of the arbitration and to present witnesses and evidence as needed
to present their claims and defenses, and the Commercial Law Arbitrators shall
resolve any discovery or evidentiary dispute. Each party shall have the right to
subpoena relevant witnesses and documents, including, without limitation,
documents from third parties. At least thirty days before the final hearing, the
parties must exchange a list of witnesses and copies of all exhibits to be used
at the arbitration hearing. The Commercial Law Arbitrators may award any remedy
available under applicable law, but remedies shall be limited to those that
would be available to a party in his/her/its individual capacity for all Claims
presented to the Commercial Law Arbitrators. The Commercial Law Arbitrators’
decision shall be final and binding, and judgment upon the Commercial Law
Arbitrators’ decision and/or award may be entered in any court of competent
jurisdiction; provided that, the parties agree to take all reasonable steps to
ensure that all pleadings, filings and papers are filed and/or entered with the
court under seal and/or in a manner that would maintain their confidentiality,
including, without limitation, complying with all rules of procedure and local
rules for filing documents, pleadings, and papers under seal;



v.
the Commercial Law Arbitrators shall have the authority to hear and decide
dispositive motions under the legal standards set forth in Rules 12 and 56 of
the Colorado Rules of Civil Procedure, regardless of whether a Claim arises
under federal or state law. The Commercial Law Arbitrators shall resolve all
disputes regarding the timeliness or propriety of the Request for Arbitration
and apply the statute of limitations that would have applied if a Claim had been
brought in a court of competent jurisdiction. The Commercial Law Arbitrators
shall dismiss, without limitation, any Claim that, in the absence of this
Agreement, could not be brought under applicable law;



vi.
the Commercial Law Arbitrators shall have the exclusive authority to resolve any
dispute relating to the interpretation, applicability, enforceability, or
formation of this Agreement, except with respect to the "Class Action Waiver"
and "Representative Action Waiver" described below. Regardless of what this
Agreement and/or the AAA Commercial Rules state, any dispute as to the
interpretation, applicability, enforceability or formation of the Class Action
Waiver



11

--------------------------------------------------------------------------------




and the Representative Action Waiver may only be determined by a court of
competent jurisdiction and not by the Commercial Law Arbitrators; and


vii.
all arbitration proceedings, including, but not limited to, claims, allegations,
decisions, findings, pleadings, hearings, testimony, discovery, settlements,
opinions and awards shall be confidential, except: (A) to the extent the parties
otherwise agree in writing; (B) as may be otherwise appropriate in response to a
request from a government agency, subpoena, or legal process; (C) as is
necessary to enforce, correct, modify or vacate the Commercial Law Arbitrators’
award or decision; or (D) if applicable law provides to the contrary. In the
event that either party initiates a court proceeding to enforce, correct,
modify, or vacate the Commercial Law Arbitrators’ award or decision, or any
other proceeding that would require disclosing the Commercial Law Arbitrators’
award, decision or findings, the parties agree to take all reasonable steps
consistent with applicable law to ensure that all pleadings, filings and papers
are filed and/or entered with the court under seal and/or in a manner that would
maintain their confidentiality, including, without limitation, complying with
all rules of procedure and local rules for filing documents, pleadings, and
papers under seal.



(d)    Notwithstanding the foregoing, this agreement to arbitrate all
Employment-Related Disputes and/or Units Disputes shall not apply to Grantee
claims for statutory unemployment compensation benefits, statutory worker’s
compensation benefits, state disability insurance benefits (not including
retaliation claims based upon seeking such benefits), charges filed with the
National Labor Relations Board alleging violations of the National Labor
Relations Act, and claims for benefits from a Company-sponsored “employee
benefit plan,” as that term is defined in 29 U.S.C. §1002(3).


(e)    To the maximum extent allowed by applicable law, (i) Grantee and the
Company agree to bring any Claim in arbitration on an individual basis only, and
not as a class or collective action, (ii) Grantee and the Company waive any
right for a Claim to be brought, heard, or decided as a class or collective
action, and (iii) the applicable arbitrator under this Section 6 shall have no
power, jurisdiction or authority to preside over a class or collective action
("Class Action Waiver"). This Class Action Waiver, however, does not prevent
Grantee from joining, opting into or participating in a pending class or
collective action to which Grantee is a current or purported class member as of
the Grant Date. To the maximum extent allowed by applicable law, Grantee and the
Company waive any right for a Claim to be brought, heard or decided as a Private
Attorney General Representative Action on behalf of other grantees
("Representative Action"), and the applicable arbitrator under this Section 6
shall have no power or authority to preside over a Representative Action
("Representative Action Waiver"). The Representative Action Waiver, however,
does not apply to a Claim that Grantee brings in arbitration as a private
attorney general solely on his/her own behalf.


(f)    In addition, each of Grantee and the Company shall have the right to seek
temporary restraining orders, preliminary and/or permanent injunctions or other
like emergency relief from a court where such relief is required to permit the
dispute to proceed to arbitration without such party incurring irreparable harm
that may not be remedied monetarily, for example, to prevent violation of: (i)
non-competition agreements or obligations; (ii) non-solicitation agreements or
obligations; (iii) intellectual property rights, including, but not limited to,
copyrights, patent rights, trade secrets and/or proprietary business know-how;
or (iv) confidential information obligations; provided that, once a court of
competent jurisdiction orders or denies temporary or preliminary relief, the
Claims shall then be resolved by arbitration pursuant to this Agreement. The
parties mutually agree that the state and federal courts located in the City and
County of Denver, Colorado shall have exclusive subject matter and personal
jurisdiction to hear and decide any such action, and that any such court action
shall be governed by the substantive law of the State of Colorado, without
giving effect to choice of law principles. Grantee irrevocably waives, to the
fullest


12

--------------------------------------------------------------------------------




extent permitted by law, any and all objections which he or she may now or
hereafter have to the venue of any such proceeding brought in any such court,
including, without limitation, any claim that such proceeding has been brought
in an inconvenient forum.


(g)    Further, nothing in this Section 6 prohibits Grantee from making a report
or filing an administrative charge with a federal, state or local administrative
agency such as the National Labor Relations Board, the Equal Employment
Opportunity Commission, the Securities and Exchange Commission or the Department
of Labor. This Section 6 also does not prevent federal administrative agencies
from adjudicating claims and awarding remedies based on those claims, even if
the claims would otherwise be covered by this Section 6. Nothing in this Section
6 prevents or excuses a party from satisfying any conditions precedent and/or
exhausting administrative remedies under applicable law before bringing a Claim
in arbitration.


(h)    Unless the applicable arbitrators rule otherwise (under the same
standards that would apply in a court of competent jurisdiction), each party to
any arbitration or court proceeding contemplated by this Section 6 shall be
responsible for its own attorneys' fees and costs; provided, however, that
unless otherwise required by applicable law or this Agreement, the prevailing
party in any arbitration or court proceeding contemplated by this Section 6
shall be entitled to reimbursement of its, his or her reasonable attorneys’
fees, costs, and expenses. Nothing in this Agreement shall require Grantee to
reimburse the Company for its reasonable attorneys' fees, costs, and expenses,
incurred when the Company prevails in defense of any statutory claim of unlawful
discrimination, unless said claim brought by Grantee is frivolous, unreasonable
or without foundation, or Grantee continues to prosecute a claim after the claim
became frivolous, unreasonable or without foundation. In the event either party
hereto files a judicial or administrative action asserting claims subject to
this arbitration provision, and the other party successfully stays such action
and/or compels arbitration of the claims made in such an action, the party
filing the administrative or judicial action shall pay the other party’s
reasonable attorneys’ fees, costs, and expenses incurred in obtaining a stay
and/or compelling arbitration.
    
(i)    This Section 6 supersedes and renders void any prior agreement(s) to
arbitrate between Grantee and the Company with respect to any and all Claims
under this Agreement and any other agreement(s) between the Company and/or any
of its direct and indirect subsidiaries, on the one hand, and Grantee, on the
other hand. For the avoidance of doubt and notwithstanding the foregoing, this
Section 6 does not supersede or render void any prior agreement(s) to arbitrate
between the Company and/or any of its direct and indirect subsidiaries, on the
one hand, and Grantee, on the other hand with respect to any and all stock
options, restricted stock units or other equity awards other than the Units
Disputes for the specific Units granted under this Agreement. In the event of
any conflict or inconsistency between any AAA rules and/or procedures and the
terms and conditions of this Agreement, the terms and conditions of this
Agreement shall control.


(j)    Other than potential rights to a trial, a jury trial, and common law
claims for punitive and/or exemplary damages, nothing in this agreement to
arbitrate limits any statutory remedy to which Grantee or the Company may be
entitled under law. The parties acknowledge that this agreement to arbitrate
shall not alter the at-will nature of their employment relationship MEANING THAT
GRANTEE MAY TERMINATE GRANTEE’S EMPLOYMENT WITH THE COMPANY AND/OR ANY OF ITS
DIRECT AND INDIRECT SUBSIDIARIES AT ANY TIME WITH OR WITHOUT CAUSE, AND WITH OR
WITHOUT NOTICE, AND THE COMPANY AND/OR ANY OF ITS DIRECT AND INDIRECT
SUBSIDIARIES RESERVE THE SAME RIGHTS TO TERMINATE GRANTEE’S EMPLOYMENT AND/OR
DEMOTE GRANTEE.


(k)    GRANTEE AND THE COMPANY MUTUALLY AND VOLUNTARILY AGREE TO ARBITRATE ALL
CLAIMS COVERED BY THIS AGREEMENT AS SET FORTH IN THIS SECTION 6. THE RIGHTS TO A
TRIAL BY JURY, TO COMMON LAW CLAIMS FOR PUNITIVE AND/OR


13

--------------------------------------------------------------------------------




EXEMPLARY DAMAGES, AND TO ENGAGE AND/OR PARTICIPATE IN A CLASS, COLLECTIVE OR
REPRESENTATIVE ACTION ARE OF VALUE AND EXPRESSLY WAIVED PURSUANT TO THIS SECTION
6. NOTHING IN THIS SECTION 6 INFRINGES ON GRANTEE’S RIGHT TO FILE A CHARGE WITH
ANY GOVERNMENT AGENCY, AND GRANTEE’S RIGHT TO SEEK ANY REMEDY AND/OR PERSONAL
RECOVERY IS ONLY RESTRICTED AS SPECIFICALLY SET FORTH IN THIS SECTION 6.


7.
Miscellaneous



(a)    Units Subject to the Plan. The Units are issued pursuant to the Plan and
are subject to its terms and conditions. The terms and conditions of the Plan
are available for inspection during normal business hours at the principal
offices of the Company. The Committee has final authority to decide, interpret,
determine and calculate any and all aspects of the Plan in its sole and absolute
discretion for any reason or no reason at any time and from time to time.


(b)    No Right to Continued Employment; No Rights as Shareholder. This
Agreement shall not confer upon Grantee any right with respect to continuance of
employment with the Company or any of its direct or indirect subsidiaries, nor
shall it interfere in any way with the right of the Company and its direct and
indirect subsidiaries to terminate such employment or to demote or remove
Grantee for any reason or no reason at any time and from time to time. The
holder of the Units will not have any right to dividends or any other rights of
a shareholder with respect to Common Shares issuable in exchange for and upon
vesting of the Units unless and until such Common Shares shall have been issued
to Grantee upon vesting of the Units in accordance with this Agreement and the
Plan (as evidenced by the records of the transfer agent of the Company).


(c)    Changes in Capital Structure. If there shall be any change in the Common
Shares of the Company through merger, consolidation, reorganization,
recapitalization, dividend in the form of stock (of whatever amount), stock
split or other change in the corporate structure of the Company, then
appropriate adjustments may be made by the Company, as determined in the sole
and absolute discretion of the Committee for any reason or no reason at any time
and from time to time, to all or any portion of the Units that have not yet
vested or been exchanged for Common Shares or have not been terminated or
expired, in order to prevent dilution or enlargement of Grantee’s rights under
the Units. Such adjustments may include, where appropriate, changes in the
number of shares of Common Shares subject to the outstanding Units.
Notwithstanding the foregoing, no action that would modify the treatment of the
Units under the Code shall be effective unless agreed to in writing by both
parties.


(d)    Assigns and Successors. This Agreement shall inure to the benefit of the
Company’s assigns and successors and its and their direct and indirect
subsidiaries.


(e)    Compliance with Law; Legal Requirements. The Company shall at all times
during the term of the Units reserve and keep available such number of Common
Shares as will be sufficient to satisfy the requirements of this Agreement. The
vesting of the Units and the issuance of any Common Shares in exchange for the
Units shall only be effective at such time that the issuance and sale of Common
Shares pursuant to such vesting will not violate any federal or state securities
or other laws. The Company may suspend Grantee’s or any holder’s of the Units
right to vesting of the Units and the issuance of any Common Shares in exchange
for the Units and shall not issue or deliver the Common Shares in exchange for
the Units unless it is satisfied in its judgment that the issuance and sale of
Common Shares will not violate any of the provisions of the Securities Act of
1933, as amended (the “Securities Act”), the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), any rules or regulations of the SEC promulgated
thereunder, or the requirements of applicable state law relating to
authorization, issuance or sale of securities, other applicable laws, rules and
regulations or any applicable stock exchange, or any other applicable laws,
rules or regulations, or until there has been compliance with the provisions of
such acts, laws and rules. If the Company in its


14

--------------------------------------------------------------------------------




sole and absolute discretion so elects, it may register the Common Shares
issuable upon the vesting of the Units under the Securities Act and list the
Common Shares on any securities exchange. In the absence thereof, Grantee
understands that neither the Units nor the Common Shares issuable upon the
vesting thereof will be registered under the Securities Act, or tradeable on any
securities exchange, and Grantee represents that the Units are being acquired,
and that such Common Shares that will be acquired pursuant to the Units, if any,
will be acquired, by Grantee for investment and not with a view to distribution
thereof. In the absence of an effective registration statement meeting the
requirements of the Securities Act, upon any sale or transfer of the Common
Shares issued pursuant to the Units, Grantee shall deliver to the Company an
opinion of counsel satisfactory to the Company to the effect that the sale or
transfer of the Common Shares does not violate any provision of the Securities
Act or the Exchange Act. Grantee understands that the Company is under no
obligation to register or qualify the Common Shares with the SEC, any state
securities commission or any stock exchange to effect such compliance and that
Grantee will have no recourse to or claim against the Company if the Company
determines pursuant to this Section 7 that it is unable to deliver the Common
Shares upon vesting of the Units. Regardless of whether the offering and sale of
the Common Shares have been registered under the Securities Act, or have been
registered or qualified under the securities laws of any state, the Company in
its sole and absolute discretion for any reason or no reason at any time and
from time to time may impose restrictions upon the sale, pledge or other
transfer of such Common Shares (including the placement of appropriate legends
on certificates or the imposition of stop-transfer instructions on the
certificates or book entries, as applicable) if, in the judgment of the Company,
such restrictions are necessary or desirable in order to achieve compliance with
the Securities Act, the Exchange Act, the securities laws of any state or other
jurisdiction or any other applicable laws, rules and regulations or any
applicable stock exchange rules or regulations.


(f)    Confidential Treatment of Units. Grantee agrees to treat with
confidentiality the existence, terms and conditions of this Agreement and the
Units except to the extent specifically disclosed by the Company pursuant to
applicable law, and agrees that failure to do so may result in immediate
termination of the Units.


(g)    Obligations Unaffected. Except as expressly set forth to the contrary in
Section 6 of this Agreement, the obligations of Grantee under this Agreement
shall be independent of, and unaffected by, and shall not affect, other
agreements, if any, binding Grantee which apply to Grantee’s business activities
during and/or subsequent to Grantee’s employment by the Company or any of its
direct or indirect subsidiaries or affiliates.


(h)    Survival. Any provision of this Agreement which logically would be
expected to survive termination or expiration, shall survive for a reasonable
time period under the circumstances, whether or not specifically provided in
this Agreement. Except as set forth to the contrary in this Agreement
(including, without limitation, Section 6 of this Agreement), the obligations
under this Agreement also shall survive any changes made in the future to the
employment terms and conditions of Grantee, including without limitation changes
in salary, benefits, bonus plans, job or position title and job
responsibilities.


(i)    Complete Agreement; No Waiver. This Agreement constitutes the entire,
final and complete understanding between the parties hereto with respect to the
subject matter of this Agreement, and, except as specifically set forth in this
Agreement, supersedes and replaces all previous understandings or agreements,
written, oral, or implied, with respect to the subject matter of this Agreement
made or existing before the date of this Agreement. Except as expressly provided
by this Agreement, no waiver or modification of any of the terms or conditions
of this Agreement shall be effective unless in writing and signed by both
parties. The failure of any party to insist upon strict performance of any
provision of this Agreement shall not be construed as a waiver of any subsequent
breach of the same or similar nature.


(j)    Severability. Each provision of this Agreement shall be construed as
separable and divisible from every other provision and the enforceability of any
one provision shall not limit the enforceability, in


15

--------------------------------------------------------------------------------




whole or in part, of any other provision. Except as otherwise set forth in this
Agreement, in the event that a court, arbitrator or other body of competent
jurisdiction holds any provision of this Agreement to be invalid, illegal, void
or less than fully enforceable as to time, scope or otherwise, the parties agree
that such provision shall be construed by limiting and reducing it to the
minimum extent necessary to render such provision valid, legal and enforceable
while preserving to the greatest extent permissible the original intent of the
parties; the remaining terms and conditions of this Agreement shall not be
affected by such alteration, and shall remain in full force and effect.
Notwithstanding the foregoing, in the event that any one or more of the
covenants set forth in Section 5 of this Agreement are found to be unenforceable
against the Grantee to any extent by the final non-appealable resolution of any
litigation or other legal proceeding stemming from an actual, threatened, or
attempted violation of such covenants by Grantee, then all of the Units (both
vested and unvested) shall be deemed to have terminated and no Common Shares
shall be issuable in connection therewith as of the date of such finding.


(k)    Summary Information. In the event that the Company provides Grantee (or
anyone acting on behalf of Grantee) with summary or other information
concerning, including, or otherwise relating to Grantee’s rights or benefits
under this Agreement (including without limitation the Units, and any vesting
thereof), such summary or other information shall in all cases be qualified in
its entirety by this Agreement and the Plan, and, unless it explicitly states
otherwise and is signed by an officer of the Company, shall not constitute an
amendment or other modification hereto.


(l)    Grantee Acknowledgements.


(i)
Grantee understands, acknowledges, agrees and hereby stipulates that he or she
is executing this Agreement voluntarily and without any duress or undue
influence by the Company or anyone else.



(ii)
Grantee understands, acknowledges, agrees and hereby stipulates that he or she
has carefully read, considered and understands all of the provisions of this
Agreement, the Plan and the Company’s policies reflected in this Agreement.



(iii)
Grantee understands, acknowledges, agrees and hereby stipulates that he or she
has asked any questions needed for him or her to understand the terms,
consequences and binding effect of this Agreement and the Plan and Grantee fully
understands them, including, without limitation, that he or she is waiving the
right to a trial, a trial by jury, and common law claims for punitive and/or
exemplary damages.



(iv)
Grantee understands, acknowledges, agrees and hereby stipulates that he or she
was provided an opportunity to seek the advice of an attorney and/or tax
professional of his or her choice before accepting this Agreement.



(v)
Grantee understands, acknowledges, agrees and hereby stipulates that the
obligations and restrictions set forth in this Agreement are consistent with
Grantee’s right to sell his or her labor, the public's interest in unimpeded
trade, are fair and reasonable, and are no broader than are reasonably required
to protect the Company’s interests.



(vi)
Grantee understands, acknowledges, agrees and hereby stipulates that it is the
Company’s policy to seek legal recourse to the fullest extent possible for
actual, threatened or attempted violation of, or challenges to the
enforceability of, this Agreement. Grantee understands that nothing in this
Agreement shall be construed to prohibit the Company from pursuing any other
available remedies for such actual, threatened or attempted violation or
challenges to enforceability, including, without



16

--------------------------------------------------------------------------------




limitation, the recovery of damages from Grantee. Grantee further agrees that,
if he or she violates, threatens or attempts to violate or challenges the
enforceability of this Agreement it would be difficult to determine the damages
and lost profits which the Company would suffer as a result thereof including,
but not limited to, losses attributable to lost or misappropriated Confidential
Information and Trade Secrets and losses stemming from violations of the
non‑disclosure, non-compete and/or non-solicitation obligations set forth above.
Accordingly, Grantee agrees that if he or she violates, threatens or attempts to
violate or challenges the enforceability of this Agreement, then the Company
shall be entitled to an order for injunctive relief and/or for specific
performance, or their equivalent, in addition to money damages and any other
remedies otherwise available to it at law or equity. Such injunctive relief
includes but is not limited to requirements that Grantee take action or refrain
from taking action to avoid competing with the Company, to avoid soliciting the
Company’s employees or customers, to preserve the secrecy of Confidential
Information and Trade Secrets, to not use Confidential Information and Trade
Secrets, to avoid conflicts of interest and to protect the Company from
irreparable harm. Grantee expressly agrees that the Company does not need to
post a bond to obtain an injunction and Grantee waives the right to require such
a bond.


(m)    Notice. All notices to the Company shall be addressed to: EchoStar
Corporation, 100 Inverness Terrace East, Englewood, Colorado, 80112, Attn:
Corporate Secretary, or to such other address or person as the Company may
notify Grantee from time to time. All notices to Grantee or other person or
persons then entitled to the Units and/or the Common Shares relating to the
Units shall be addressed to Grantee or such other person(s) at Grantee’s address
on file with the Company, or to such other address as Grantee or such person(s)
may notify the Company or its administrator for the Units in writing from time
to time.






[SIGNATURES APPEAR ON FOLLOWING PAGE]


17

--------------------------------------------------------------------------------






Upon Grantee’s acceptance of the terms and conditions set forth in this
Agreement through the electronic grant process available through the
Administrator, this Agreement shall become effective between the parties as of
the Grant Date.




ECHOSTAR CORPORATION




GRANTEE – [Participant Name] Accepted on [Acceptance Date]




18